Title: To James Madison from Thomas Jefferson, 11 March 1808
From: Jefferson, Thomas
To: Madison, James



Mar. 11: 08.

I suppose we must dispatch another packet, by the 1st. of Apr. at farthest.  I take it to be an universal opinion that war will become preferable to a continuance of the embargo after a certain time.  Should we not then avail ourselves of the intervening period to procure a retraction of the obnoxious decrees peaceably if possible?  An opening is given us by both parties sufficient to form a basis for such a proposition.  I wish you to consider therefore the following course of proceeding, to wit.
To instruct our ministers at Paris & London, by the next packet, to propose immediately to both those powers a declaration on both sides that the decrees & orders shall not longer be extended to vessels of the US. in which case we shall remain faithfully neutral: but, without assuming the air of menace, to let them both percieve that if they do not withdraw these orders & decrees, there will arrive a time when our interests will render war preferable to a continuance of the embargo: that when that time arrives, if one has withdrawn & the other not, we must declare war against that other; if neither shall have withdrawn we must take our choice of enemies between them.  This it will certainly be our duty to have ascertained by the time Congress shall meet in the fall or beginning of winter, so that, taking off the embargo they may decide whether war must be declared & against whom.  Affectionate salutations.
